Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites
“the grain powder obtained from the freeze-drying step(d) has a higher nutrient retention rate than a ground powder of the grain raw material used in the immersing step(a) when content of nutritious ingredients are compared.” 
First, the applicant has not defined what is encompassed by the term “ground powder”. Specifically, the applicant has not defined how the powder was processed. One might assume that the applicant is comparing a grain powder produced from conventional milling to the grain powder of the claimed invention. However, the applicant has not set forth the processing conditions of the “ground powder of the grain raw material” in order to make a proper comparison. 
Second, it is unclear which “contents of nutritious ingredients are compared” in order to determine the scope of the claim. Grains have a number of different nutrients so one of ordinary skill in the art would not know which nutrients are being compared and which nutrients are required to be retained in order to meet the claim. 
This rejection remains of record because the applicant has not canceled claim 6 as stated in the response. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korea NTC Co., Ltd(English translation of KR 20040021952) in view of Kim(Low-Temperature Milling Device for Grinding Without Change in Quality of Product at Low Cost), Ito(US 2009/0169707), Lynn(US 3432309), and Ramaswamy(How to make Rice Flour at home) as evidenced by Rease(Science Meets Food). 

	Regarding claims 1,2,4,10,11, Korea NTC co., aka “Korea” teaches a method of producing grain powder comprising(p.3)
Immersing a grain raw material into water
Freezing the immersed grain in liquid nitrogen
Grinding the frozen grain raw material while maintaining the temperature under liquid nitrogen to obtain a ground product
Freeze-drying the ground product

Korea is silent on the freezing temperature in step b) and the temperature of freeze drying step. However, Kim teaches that typically cryogenic milling is done with liquid nitrogen at a temperature of -20 to -50C(p.1), which overlaps the claimed range of -196C to -50C and the -80C to -50C range in claim 2. It would have been obvious to use a temperature of -80C to -50 for the freezing step since this is a conventional temperature used in cryogen milling as taught in Kim. 
Korea is silent on the temperature of freeze drying. However, Korea also teaches that the temperature of the grain should not greatly increase in order to prevent deterioration of the grain and loss of nutrients(p.3-4, bridging paragraph). Therefore, it would have been obvious to keep the grain powder at the same temperature of -20 to -50C during freeze drying. 
Korea teaches that the grain is finely ground(p.4, 1st paragraph) but does not specifically teach that the ground product has an average size smaller than a cell size of the grain raw material. However, Ito teaches that typically whole grains such as wheat flour contain too large of particles and thus has a gritty feel(paragraph 4).  Ito further teaches a fine fraction of wheat flour with a particle size of less than 150 to 200 microns(paragraph 13). It would have been obvious to grind the flour in Korea to a size of less than 150 to 200 microns in order to prevent a gritty feel as associated with larger particles. A particle size of less than 150 to 200 microns overlaps the range of 5 to 30 microns as recited in claim 4. Therefore, the ground grain would be considered to have particle size of less than a cell size of the grain raw material. 
Korea does not specify the temperature of the immersing step. However, Ramaswamy teaches a process for making rice flour in which the rice is immersed in water for 30 to 60 minutes before grinding to a super fine flour. Ramaswamy teaches that soaking allows the grain to be ground into a super fine powder, otherwise it will not grind properly. As evidenced by Rease, immersing of rice in water causes swelling of the grains(p.9). 
It would have been obvious to immerse the rice grains of Korea in water for 30 to 60 minutes as taught in Ramaswamy in order to allow for the grain to be ground into a super fine powder.
Ramaswamy is silent on the immersing temperature. However, Lynn teaches a process of preparing precooked rice flour by washing of rice in cold, warm or hot water, draining the rice, steaming the rice, drying the rice, then milling to form a rice flour(col 2, line 22-37; col 3, line 39-59). Lynn says cold water is preferred in order to remove loose starch from the rice (col 3, line 1-4). It would have been obvious to use cold water(i.e would reasonably include the claimed temperature of 2 to 4C) in order to properly clean the grain in Korea and remove any loose starch that may cause stickiness.  
Furthermore, Korea also teaches that the temperature of the grain should not greatly increase in order to prevent deterioration of the grain and loss of nutrients(p.3-4, bridging paragraph). Therefore, it would have been obvious to wash the grain in cold water, e.g. 2 C to 4C, in order to prevent deterioration of the grain and loss of nutrients. 
Regarding claim 3, Korea teaches the grain can be in the form of rice but does not specifically teach it is germinated brown rice. However, it would have been obvious to use any form of grain including germinated brown rice in the process of Korea since virtually any grain can be used as a flour in a food product. 
Regarding claim 6, Korea teaches that the grinding process helps to preserve the nutrient content of the grain and that the grain powder is prevented from experiencing deterioration as known in conventional milling methods(p.4, 2nd paragraph) . According to the 112 rejection, it is unclear what is encompassed by the term “nutrient retention rate” pertaining to the raw material grain. Therefore, since Korea teaches that the freeze dried grain has a higher nutrient retention than grains processed according to conventional milling methods, the grain powder of Korea meets the interpretation that the nutrient retention rate of the raw material grain used in the immersing step (a) pertains to the amounts of nutrients retained during conventional milling process, which is consistent with the examples in the instant spec.  
Since Korea teaches that the claimed freezing and grinding process preserves nutrients better than a conventional milling process, Korea meets the limitation of claim 6 as interpreted through the 112 rejection. 
Regarding claims 7-9, Korea teaches that crushing the grain helps increase the digestion rate of the grain powder compared to a raw grain(p. 1-2, bridging paragraph). Korea is silent on the actual in vivo digestion rate of the grain powder. However, since Korea renders obvious the claimed process, one of ordinary skill in the art would expect the grain powder to have the associated claimed properties including in vivo digestion rate. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Ramaswamy now teaches the immersing and swelling step as necessitated by amendment. 
It also is noted that D1 is now labeled as “Korea”, D2 is Kim, D3 is Ito, and D4 is Lynn for ease in following the rejection. However, the references themselves for D1-D4 did not change from the previous action. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791